Citation Nr: 1047043	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  97-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic back disability.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 10, 1974, to July 12, 
1974.

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Jackson, Mississippi (hereinafter, RO).  

The Board, in an August 2002 decision, found that new and 
material evidence to reopen the Veteran's claim for service 
connection for a back disability had not been received.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In an October 
2005 decision, the Court vacated the August 2002 Board decision, 
and remanded the case to the Board, finding that the Board's 
actions and analysis had "performed a de facto reopening" of the 
Veteran's claim for service connection for a back disability.  In 
July 2006, the Board implemented this determination of the Court, 
and remanded the claim on the merits for further development.  

In December 2007, the Board again remanded the claim for further 
development.  

In November 2008, the Board denied the service connection claim 
and the Veteran appealed such decision to the Court.  In May 
2010, the Court vacated the Board's November 2008 decision and 
remanded it to the Board for readjudication consistent with the 
March 2010 memorandum decision


FINDINGS OF FACT

1.  Degenerative disc disease was not noted on the service 
enlistment examination report, and clear and unmistakable 
evidence that a back disability preexisted service has not been 
shown.

2.  Service treatment records show low back pain complaints, 
however, a chronic back disability is not shown during active 
service and a clear preponderance of the evidence is against a 
finding that current degenerative disc disease of the lumbar 
spine is related to active service.


CONCLUSION OF LAW

A chronic back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because the VCAA was enacted in November 2000, subsequent to the 
initial unfavorable decision that is the subject of this appeal, 
it was impossible to provide notice of the VCAA before the 
initial adjudication in this case.  VA's General Counsel has held 
that the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.

Under circumstances where the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ, VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have been 
able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of an August 2006 letter sent to 
the Veteran that fully addressed all notice elements.  That 
letter informed the Veteran of what evidence was required to 
substantiate the service connection claim for a back disability, 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of supplemental 
statements of the case issued in May 2007, February 2008, and 
March 2008, after the notice was provided.  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims folder contains VA and private 
medical evidence, hearing transcripts, newspaper articles, and 
the Veteran's contentions.  The Veteran was afforded a VA medical 
examination in conjunction with his claim.  Significantly, he has 
not identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service treatment records show that the May 1974 enlistment 
examination revealed no complaint or finding concerning a back 
disability.  Clinical evaluation of the Veteran's spine was 
normal.  On June 18, 1974, he was seen at the dispensary for 
complaints of back pain.  He reported that he had injured his 
spine approximately six years ago and had received medical 
treatment at that time.  He denied any current injury to his 
spine and explained that his back had started to hurt that 
morning.  Physical examination showed he had pain in the lumbar 
area and a slight decrease in his range of motion.

The Veteran was seen with similar complaints on June 21, 1974.  
Examination showed pain at the L4-L5 level, full range of motion, 
no spasm, negative straight leg raising test, no motor or sensory 
deficit, and normal deep tendon reflexes.  The impression was 
mechanical back pain.  On June 24, 1974, it was noted that he was 
unable to train due to back pain.  He was placed on a 14-day 
profile due to mechanical low back pain.  On June 27, 1974, he 
stated that his back pain still persisted.

On June 28, 1974, he reported that he had originally injured his 
back in approximately 1968 or 1969, when he was lifting a heavy 
object at work and was treated with medication and injections.  
He said he had not received any subsequent back treatment until 
service.  He reported that at the time of his service enlistment, 
the pain was at a low level and he was rather used to it.  Soon 
after beginning basic training, he indicated that it was 
aggravated and caused severe spasm and an inability to perform 
any duties.  An examination showed marked paralumbar spasm, 
forward bending was to 80 degrees, limited side bending, straight 
leg raising to 90 degrees, and a normal neurological examination.  
X -rays showed unilateral spondylosis at L5.  There was no 
spondylolisthesis.  The diagnosis was unilateral spondylosis of 
the L5 with secondary intractable paraspinal spasm.

In July 1974, a Medical Board determined that the unilateral 
spondylosis of the L5 with secondary intractable paraspinal spasm 
existed prior to his active military duty and had not been 
aggravated by such service.  The Medical Board recommended that 
the Veteran be separated from service because he did not meet the 
standards for enlistment.

At an August 1975 private treatment session with Dr. Rose, the 
Veteran reported that he had sustained a lifting injury to his 
low back seven years earlier and experienced acute low back pain 
for approximately one hour.  Since then he had had frequent 
occurrences of low back discomfort.  Low back strain was 
diagnosed.  Also received were copies of medical records 
reflecting intermittent treatment for low back pain from 1982 to 
1988.  

The Veteran was treated in February 1979 by a private physician 
for mid and low back pain, and stiffness.  He reported that he 
was involved in a motor vehicle accident earlier that month.  X-
rays showed scoliosis of the thoracic spine and lumbar spine.  
The diagnosis was thoracolumbar sprain with associated 
myofasciitis and lumbar plexus neuritis.

The Veteran continued to receive intermittent treatment at VA and 
private facilities for back complaints.  A September 1980 private 
medical report shows that the Veteran reported that he injured 
his back in 1970 and after receiving treatment the pain subsided 
after three or four weeks.  During military training in 1974, his 
back became painful and he received a medical discharge.  X-rays 
taken in August 1980 were normal.  

In a February 1981 statement, Dr. Rosen explained that the 
Veteran was ill with hypertension, anxiety, and a low back pain 
syndrome and that working was difficult for him.

X-rays of the lumbosacral spine taken in January and April 1981 
showed no abnormalities.

In a June 1981 letter, a private physician, Dr. Coles explained 
that April 1981 x-rays of the Veteran's lumbar spine showed no 
evidence of spondylolisthesis or spondylosis and were, in fact, 
normal.  The doctor expressed his opinion that the Veteran did 
not have any pre-existing congenital anomaly in his lower back as 
the cause of his low back pain and that his low back pain 
appeared to originate from his service-connected injury.

At a June 1981 hearing at the RO, the Veteran testified that he 
first began to experience low back pain after falling from 
bleachers and from using exercise equipment on two separate 
occasions during service.  He testified that the only pre-service 
back treatment he received occurred in 1968 or 1969 when he was 
treated for a pulled back muscle after lifting.  Also received in 
1981 were statements from several of the Veteran's acquaintances 
who said that he had no trouble with his back until he entered 
active duty.

On September 1981 VA orthopedic examination, the Veteran reported 
that he developed low back pain after a fall in basic training 
and stated that he had been receiving treatment for his low back 
pain since April 1981.  X-rays of the lumbosacral spine were 
normal, and the examiner diagnosed low back pain of uncertain 
etiology.

In a January 1982 statement, Dr. May explained that the Veteran 
was disabled due to hypertension, spinal arthritis, and 
hematuria.  At a February 1982 private examination, the Veteran 
gave a history of having injured his back several years ago 
during a fall.  The physical examination did not include an 
evaluation of the spine.  The examining physician diagnosed, in 
pertinent part, low back syndrome.

In an August 1982 letter, Dr. May explained that the Veteran was 
totally disabled due to hypertension and hypertensive heart 
disease.  Dr. May noted that the Veteran had a bad back from a 
fall sustained in the Armed Forces in 1974.  

Correspondence dated in August 1983 from Dr. Robinson, Jr. shows 
an impression of contusion of the lumbar spine; x-rays of the 
lumbosacral spine were normal.

At an October 1987 hearing at the RO, the Veteran testified that 
before entering active duty he had only pulled a back muscle and 
that he had no back problems upon his entry into active service.  
He testified that he injured his back during basic training when 
he fell off bleachers.  An acquaintance of the Veteran also 
testified.

X-rays of the lumbar spine taken in 1988 showed no evidence of 
abnormality.

A VA medical examination was conducted in March 2002.  At that 
time the examiner stated that he did not have the opportunity to 
review Veteran's claims file, but noted the Veteran gave a 
history of back injury in service.  The impression was that the 
Veteran had probable degenerative disc disease, L4-5.  The 
examiner further commented that it was more likely than not that 
Veteran's disc protrusion and degenerative disc disease are 
related to his age, rather than the reported soft tissue injury 
during service.  It was also noted that the Veteran denied having 
had any back injury prior to his period of active service.  

In an addendum dated later in March 2002, the same VA examiner 
reported that he had since had an opportunity to review the 
Veteran's claims files including his service treatment records.  
The VA examiner stated that the Veteran's previously reported 
history of no back pain or injury prior to service is not 
consistent with his service treatment records.  The VA examiner 
stated that the Veteran's back problems had existed for 6 years 
prior to service and the Veteran was not in service long enough 
to have had any chronic increase in the severity beyond the 
natural progression of the of the pre-existing back condition.  
The VA examining physician concluded that he did not believe that 
the Veteran's degenerative disc disease was related to his short 
tour of duty in the military.

III.  Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) 
(2010).  A veteran who served during a period of war is presumed 
to be in sound condition when he entered into military service 
except for conditions noted on entrance medical examination.  38 
U.S.C. § 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed pre- 
existed service and was not aggravated during service, the 
presumption of soundness does not attach.  Id.

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
Veteran, and the Veteran's demeanor when testifying at a hearing.  
See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



IV.  Analysis

The record shows that eight days after induction into service, 
the Veteran sought treatment for back pain, and reported that he 
had injured his back six years prior.  Ten days later, on June 
28, 1974, he again reported that he had originally injured his 
back in approximately 1968 or 1969, when he was lifting a heavy 
object at work and was treated with medication and injections.  
He was ultimately diagnosed during service with spondylosis of L-
5 with secondary intractable paralumbar spasm, a condition found 
by a Medical Board, in July 1974, to have existed prior to 
service.  

The Veteran is currently diagnosed with degenerative disc disease 
of the lumbar spine; he contends that such disability is related 
to his active service. 

The Board notes that, during his May 1974 service enlistment 
examination, a disability of the spine was not noted.  When the 
Veteran complained of low back pain during service, he reported 
that he had injured his back after lifting a heavy object in 
about 1968 or 1969, but that at the time of service entrance, the 
pain was at a low level.  He further indicated that his back pain 
was aggravated during basic training.  While the Medical Board 
report dated in 1974 diagnosed the Veteran with  spondylosis of 
the spine and muscle spasm that pre-existed service, the Board 
does not find that such report is clear and unmistakable evidence 
of a preexisting back disability, particularly in light of the 
fact that spondylosis has not been found on any post- service 
examinations of the Veteran.  Dr. Coles, in June 1981, determined 
that the Veteran did not have a "preexisting congenital 
anomaly" in the lower back to account for his low back pain.   
Moreover, while the Veteran is competent to report back pain 
prior to service, the Board notes that pain is not analogous to 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (the claimant was seeking service connection for a 
neck disability and an increased rating for a low back 
disability.  On the issue of service connection, the Court held 
that pain alone without a diagnosed or identifiable underlying 
malady or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the Federal 
Circuit dismissed the issue of service connection stating it was 
precluded from reviewing the factual determinations of the Board 
or the Court.)   

Moreover, the Board notes that a mere self-report of symptoms 
prior to service does not constitute clear and unmistakable 
evidence of a preexisting condition.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (holding that a Veteran's self-report that 
he had previously suffered from "depression or excessive worry" 
prior to service was insufficient to rebut the presumption of 
soundness as was found in 38 U.S.C.A § 1111).   It appears that 
the Medical Board determined that the Veteran's spondylosis 
preexisted service because of the Veteran's report of having had 
a pre-service back injury and the Veteran's complaints of back 
pain during basic training.   Nonetheless, there is no indication 
that the Medical Board relied on anything other than the 
Veteran's unsubstantiated history that he had injured his back 
prior to service.  Thus, the probative value of the Medical 
Board's opinion is significantly lessened to the extent it is 
based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  For the reasons expressed above, clear and 
unmistakable evidence to rebut such presumption has not been 
shown, thus the Veteran is entitled to the presumption of 
soundness at entry into active service.  

While the Veteran exhibited spondylosis (an x-ray finding) and 
intractable muscle spasm (a clinical finding) in service , these 
findings were not shown to be chronic.  Neither Dr. May nor Dr. 
Coles referred to these findings.  The March 2002 VA examiner 
specifically noted no muscle spasm and findings on x-ray testing 
at that time did not include spondylosis.  See 38 C.F.R. § 
3.303(b) (2010) (For the showing of chronic disease in service, 
there are required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.)  The Board finds that chronic back pathology 
was not exhibited in service.  

Thus, this case turns on whether there is a nexus between the 
current disc disease of the lumbar spine and active service.  
Significantly, the March 2002 VA examiner unequivocally stated 
that the Veteran's degenerative disc disease is not related to 
service, including the claimed low back injury incurred therein.  
Instead, the examiner opined that the Veteran's disc disease is 
more related to the Veteran's age, as opposed to the 1974 soft 
tissue injury.  The Board finds that the March 2002 VA opinion 
(including the addendum) is factually accurate, fully 
articulated, and contains sound reasoning.  Therefore, it is 
afforded significant probative value.  The VA examiner reviewed 
the entire claims file, as indicated in the addendum, and 
included a synopsis of the Veteran's medical history and an 
examination of the spine was performed.  

The Board has reviewed the remaining statements provided by the 
Veteran's physicians.  In this regard, at the time of the 
September 1981 VA examination, the Veteran did not have a low 
back disability; instead, he was diagnosed with low back pain of 
uncertain etiology.  

Dr. May indicated that the Veteran had a "bad back" related to 
service.  A "bad back" could be considered a painful back but 
in any event, Dr. May did not specify what disability, if any, is 
related to active service.  Also, Dr. May's conclusion is partly 
based on the Veteran's unsubstantiated history. While the Board 
may not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).

Dr. Coles indicated that the Veteran's low back pain "appeared" 
to be related to service, but, as noted, pain is not analogous to 
disability.  See Sanchez-Benitez, supra.   Significantly, the 
record does not contain a nexus opinion favorable to the claim.  

The Board also points out that even if clear and unmistakable 
evidence of a preexisting back disability had been shown, there 
is still no evidence of a chronic increase in the severity beyond 
the natural progression of the of the pre-existing back 
condition, as noted by the March 2002 VA examiner.  

The Veteran is competent to report his back symptomatology (see 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)); however 
he is not competent to provide opinions as to medical causation.  
The nature and etiology of the Veteran's degenerative disc 
disease is not readily apparent to a lay person and there is no 
evidence that he has the medical expertise to make this 
determination.  He is not shown to be competent to identify, 
diagnose and/or determine the etiology of spinal disabilities.  
Even medical experts rely on diagnostic tools such as x-ray 
testing and computerized tomography (CT) scan to identify back 
pathology.  Moreover, the Veteran's lay opinion as to etiology is 
less probative than the expert medical evidence of record.  Thus, 
in this case, the Board finds that the competent medical evidence 
of record outweighs the Veteran's lay reports of etiology.   

With regard to the report of continuity of symptomatology since 
service, the Board emphasizes that the only back disability 
currently identified is degenerative disc disease and such 
disability was first shown years after active service.  Evidence 
of a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).   While the Veteran complained of back pain 
after service, the assertions that current symptomatology stemmed 
from service are inconsistent with previous claims that a low 
back injury and pain pre-existed service (in the service 
treatment records and the August 1975 private medical report) and 
the complaints of low back pain following a post service motor 
vehicle accident (February 1979 private medical report).  The 
Veteran's unreliability as a historian was noted by the 2002 VA 
examiner.  The negative post-service clinical evidence of a 
chronic back disability for many years is more probative than any 
remote lay assertions.  As indicated, spondylosis is not 
currently shown and disc disease was diagnosed many years after 
service discharge.

Although recognizing the complaints of back pain during basic 
training, the Board finds a clear preponderance of the evidence 
of record is against a finding that any current chronic back 
disability is related to the in-service low back pain or any 
other incident in service.  Given the lack of evidence showing 
that current chronic back disability is related to active duty, 
there is no basis for a grant of compensation.  


Accordingly, the Board finds that the preponderance of the 
evidence is against his claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, 
the service connection claim for a back disability must be 
denied.


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


